        Case: 3:20-cv-00224-NBB-RP Doc #: 38 Filed: 09/18/20 1 of 1 PageID #: 241




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


JOHN RASH

         V.                                              CASE NO. 3:20CV224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI


         TAKE NOTICE that a proceeding in this case has been SET for the date, time
         and place set forth below:



Place                                                    Room No.
U.S. FEDERAL BLDG.                                       911 Jackson Ave., Room 242
Oxford, MS 38655
                                                         Date and Time
                                                         April 26, 2021 at 10:00 a.m.


Type of Proceeding
                           FINAL PRETRIAL CONFERENCE
                BEFORE UNITED STATES MAGISTRATE JUDGE ROY PERCY




                                                                DAVID CREWS
                                                                Clerk of Court

                                                                /s/ Rebekah Capps
                                                                Courtroom Deputy

Date: September 18, 2020


               CONTACT REBEKAH CAPPS AT 662-234-3114 IF YOU HAVE ANY QUESTIONS
